Citation Nr: 1533164	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  08-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent prior to February 2, 2013, and greater than 40 percent thereafter, for lumbar spondylosis.

2.  Entitlement to a disability rating greater than 10 percent for left lower extremity radiculopathy.

3.  Entitlement to an initial rating greater than 10 percent for right lower extremity radiculopathy.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from May 1977 to May 1980 and from January 2003 to April 2004 with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing.  A hearing transcript has been associated with the record.

In September 2011, the Board remanded the increased rating claims for lumbar spondylosis and left lower extremity radiculopathy to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board finds that the AOJ substantially has complied with the remand orders with regard to the claims for increased rating and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In February 2015, the AOJ assigned a 40 percent rating effective February 2, 2013, for lumbar spondylosis.  Because a higher rating is available for the lumbar spine disability, and because the Veteran is presumed to seek the maximum available benefit for a disability, this increased rating claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

Also in February 2015, the AOJ assigned a separate 10 percent rating effective July 31, 2013, for right lower extremity radiculopathy.  Although the Veteran has not disagreed with the February 2015 rating decision, the Board observes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  Therefore, this issue is as stated on the title page of this decision.

The Board notes that the Veteran submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing attorney Alyson Oliver as his representative in February 2011.  An August 2014 Report of General Information indicates that Ms. Oliver withdrew from representing the Veteran in January 2012.  The Board further notes that, in January 2013, documents in support of these appeals were submitted by Stewart Guernsey.  The Board notes that Mr. Guernsey has not been accredited with VA's Office of General Counsel and therefore cannot represent the Veteran before VA.  The Veteran has not appointed a new representative.  Accordingly, he is considered unrepresented before VA.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to February 2, 2013, the Veteran's lumbar spondylosis is manifested by, at worst, complaints of low back pain.

2.  Effective February 2, 2013, the Veteran's lumbar spondylosis is manifested by, at worst, subjective complaints of pain and reduced range of motion.

3.  The Veteran's left lower extremity radiculopathy is manifested by, at worst, subjective complaints of pain and numbness with intermittently decreased sensation throughout the appeal period.

4.  The Veteran's right lower extremity radiculopathy is manifested by, at worst, subjective complaints of pain and numbness with decreased sensation throughout the appeal period.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent prior to February 2, 2013, and greater than 40 percent thereafter, for lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5239 (2014). 

2.  The criteria for a disability rating greater than 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.120, 4.123, 4.124a, DC 8520 (2014). 

3.  The criteria for an initial rating greater than 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.120, 4.123, 4.124a, DC 8720 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the assigned rating for the service-connected right lower extremity radiculopathy, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. at 473.  In this case, the Veteran's inferred claim for service connection was granted and an initial rating was assigned in the February 2015 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the increased rating claims for lumbar spondylosis and left lower extremity radiculopathy, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in January 2008, sent prior to the rating decision issued in June 2008, advised the Veteran of the evidence and information necessary to substantiate his claims for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman.

The Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his claimed disabilities and complete appropriate authorization forms in an October 2011 letter.  The Veteran subsequently submitted various private treatment records to VA but otherwise provided no response to this letter.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran has been afforded VA examinations in conjunction with the claims adjudicated in this decision.  Such VA examinations include those conducted in May 2008, August 2010, February 2013 and March 2014 to determine the severity of his disabilities.  The Board finds that the examinations of record are adequate in order to evaluate the Veteran's service-connected lumbar spondylosis, left lower extremity radiculopathy and right lower extremity radiculopathy as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  The Veteran has not alleged that his lumbar spondylosis, left lower extremity radiculopathy and/or right lower extremity radiculopathy have worsened in severity since the last VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims.

The Board finds that the AOJ has substantially complied with the September 2011 remand directives by sending a letter to the Veteran requesting that he identify all VA and non-VA clinicians that had treated him for his claimed disabilities and obtaining a VA examination to determine the nature and severity of his claimed disabilities.

The Veteran also was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer (DRO) at the RO in October 2008 and before the undersigned Acting Veterans Law Judge in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the October 2008 and March 2011 hearings, the DRO and the undersigned Acting Veterans Law Judge (AVLJ) enumerated the issues on appeal, which then included claims for an increased rating for lumbar spondylosis and radiculopathy of the left lower extremity.  Also, information was solicited regarding the Veteran's the nature and severity of the Veteran's current symptoms, including his assertions of a tingling sensation in his leg, as well as his current treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the Board undertook additional development subsequent to the March 2011 hearing in order to ensure that all necessary evidence was of record, which included obtaining a new VA examination and VA treatment records, and affording the Veteran the opportunity to identify any additional records. As such, the Board finds that, consistent with Bryant, the DRO and the undersigned AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has satisfied fully the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

The Veteran contends that his service-connected disabilities currently on appeal are more disabling than currently evaluated.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 . Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

Lumbar Spondylosis

In an October 2008 DRO hearing, the Veteran testified that he sometimes wore a back brace while working or performing heavy work and that he was cautious about how much he bent his back.  In a March 2011 Board hearing, the Veteran testified that his activities were limited by his lumbar spine condition as he was unable to lift over a certain amount of pounds, run or perform push-ups.  He also testified that he experienced back pain if he moved around too quickly.

The Veteran's service-connected lumbar spondylosis currently is rated by analogy under the diagnostic code for spondylolisthesis or a segmental instability.  Such disabilities are rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion.
Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5243.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A  20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

A May 2008 VA examination report reflects the Veteran's complaints of back pain that was "almost always" a "10/10" in severity and "10/10" at least four times a week.  Flare-ups were reported to occur when lifting heavy objects or walking long distances.  He reported being able to walk only about 15 minutes or 50 feet before the pain becomes "too bad" to do it.  Physician prescribed bed rest in the past 12 months was denied.  Physical examination revealed some tenderness over the lower back without evidence of spasms or weakness.  Forward flexion was found to be from zero degrees to 60 degrees with pain, extension was found to be from zero degrees to 30 degrees, bilateral lateral rotation was from zero degrees to 30 degrees and bilateral lateral bending was found to be from zero degrees to 30 degrees.  Repetitive motion times three was noted to not increase pain or decrease range of motion from the Veteran's baseline.  The examiner noted that the Veteran had pain on examination and that it was conceivable that pain could further limit function as described, particularly after repetitive use.  The examiner further noted that it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.  Straight leg raising was negative.

An August 2010 VA examination report reflects the Veteran's complaints of back pain that was rated as "8/10" in severity and that he occasionally used a brace.  He reported being able to walk approximately 30 minutes or for one-quarter of a mile.  Flare-ups were reported to occur one to two times per week with picking up something very heavy, that such flare-ups were relieved with Aleve and rest.  Bowel problems, bladder problems and bedrest in the last 12 months were denied.  Physical examination revealed mild tenderness to palpation over the paraspinal muscles without tenderness over the spinous process or effusion.  Forward flexion was found to be from zero degrees to 85 degrees, extension was found to be from zero degrees to 15 degrees, bilateral lateral flexion was from zero degrees to 20 degrees, left lateral rotation was from zero degrees to 25 degrees and right lateral rotation was from zero degrees to 30 degrees.  All range of motion was noted to be without pain or change in range of motion times three.  The examiner noted that it was reasonable that the Veteran could have increased pain or decrease in range of motion with increase in exercise, but to address this in terms of medical terminology would be speculation.  An accompanying X-ray demonstrated spondylosis at L5-S1.

An October 2010 private treatment note reflects the Veteran's moderate pain and pain with ambulation, coughing and sneezing.  Physical examination was negative for spasms.  Flexion was to 50 degrees with tenderness at the left sacroiliac (SI) joint.

A February 2, 2013 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of back pain all of the time.  Physical examination revealed localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine at the midline lumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine.  Forward flexion was found to be to 30 degrees, extension was found to be to 15 degrees, bilateral lateral flexion was found to be to 20 degrees and bilateral lateral rotation was found to be to 20 degrees, all with pain at end of range of motion.  Repetitive motion testing did not reveal any additional limitation of motion.  Functional loss was attributed to less movement than normal and pain on movement.  Right straight leg raising was negative and left straight leg raising was positive.  IVDS, a vertebral fracture or other neurologic abnormalities or findings such as bowel or bladder impairments related to the thoracolumbar spine condition were not found.

A December 2013 VA treatment note reflects the Veteran's complaints of chronic intermittent low back pain that was rated as "5-6/10" today.  Physical examination was negative for redness, swelling, effusion, skin breakdown in the low back area, tenderness to palpation in the lumbar spine or lumbar paraspinal muscle guarding.  Flexion was found to be from zero degrees to 80 degrees, extension was found to be from zero degrees to 25 degrees, lateral flexion was found to be from zero degrees to 35 degrees and rotation was found to be from zero degrees to 45 degrees.

A March 2014 VA DBQ report reflects the Veteran's continued complaints of low back pain.  Physical examination revealed localized tenderness or pain to palpation for joints and/or soft tissues of the thoracolumbar spine in the diffuse low back.  There were no muscle spasms.  Forward flexion was found to be to 30 degrees, extension was found to be to 30 degrees, bilateral lateral flexion was found to be to five degrees and bilateral lateral rotation was found to be to five degrees, all with pain at the end of range of motion.  The Veteran was not able to perform repetitive use testing with three repetitions.  Functional loss was attributed to less movement than normal, pain on movement and interference with sitting, standing and/or weight-bearing.  Ankylosis, IVDS, a vertebral fracture or other neurologic abnormalities or findings related to a thoracolumbar spine were not found.  The Board also notes that this VA examiner found that the Veteran "display[ed] characteristics of exaggerating [sic] symptoms bordering on noncompliance with [the] examination;" however, no further details were provided.

The Board finds that the Veteran is not entitled to a disability rating greater than 20 percent prior to February 2, 2013, for his service-connected lumbosacral spine disability based on the General Formula.  Specifically, at no point during this appeal period has the Veteran's lumbar spine been characterized by ankylosis or forward flexion limited to 30 degree or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has complained consistently of lumbar spine pain as noted in his VA treatment records and the May 2008 and August 2010 VA examinations.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Despite the Veteran's complaints, pain did not result in limitation of flexion to 30 degrees or less, or ankylosis of the lumbar spine at any time during the period on appeal.  The Veteran was still able to demonstrate near-full forward flexion range of motion during his August 2010 VA examination and forward flexion to 60 degrees during his May 2008 VA examination.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 32.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Further, while the May 2008 VA examiner found that it was feasible that pain could further limit function after repetitive use and that it was not possible to express such additional limitation of motion with any degree of medical certainty, subsequent examination in August 2010 found no additional limitation of motion on repetitive use.  Therefore, the
VA treatment records and VA examinations do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the assigned 20 percent rating.  Burton, 25 Vet. App. at 5; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's lumbar spondylosis even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination. 

Effective February 2, 2013, the Board finds that the Veteran is not entitled to a disability rating greater than 40 percent for his service-connected lumbosacral spine disability based on the General Formula.  Ankylosis was not demonstrated in the February 2013 and March 2014 VA examination reports.  Further, such ankylosis was not shown in the other clinical evidence or alleged by the Veteran.  Thus, a disability rating greater than 40 percent beginning on February 2, 2013 is not warranted.

The Board also has considered whether the Veteran's service-connected lumbar spondyloarthropathy has resulted in IVDS with incapacitating episodes as described under DC 5243.  No physician has diagnosed him with IVDS.  The Veteran testified that he had placed himself on bedrest and that a physician had not prescribed bedrest in an October 2008 hearing.  Moreover, the VA examinations and clinical records fail to show any evidence of incapacitating episodes due to his lumbar spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is also not assignable under the Formula for Rating IVDS Based on Incapacitating Episodes.

The Board notes spinal arthritis was found on X-ray; however, X-ray evidence of arthritis would not merit a higher disability rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran has been assigned a 20 percent rating prior to February 2, 2013 and 40 percent thereafter for his lumbar spondylosis to compensate his for painful motion, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae are considered a group of minor joints that is ratable on parity with a major joint.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  The Veteran has not alleged, and the evidence does not show, that he has bladder impairment or bowel impairment as a result of his service-connected lumbar spondylosis.  Therefore, the Board finds that, at no time during the appeal period has the Veteran's service-connected lumbar spondylosis resulted in bladder or bowel impairment and that a separate rating is not warranted.

Right and Left Lower Extremity Radiculopathy

During his October 2008 hearing, the Veteran testified that he experienced a tingling sensation that ran down his leg and into his feet and toes.  The Veteran also testified that he experienced tingling down his leg and pain at night time during his March 2011 hearing.

The Veteran's right lower extremity radiculopathy is rated under the diagnostic code for incomplete paralysis of the sciatic nerve while his left lower extremity radiculopathy is rated under the diagnostic code for neuralgia of the sciatic nerve.

With regards to paralysis of the sciatic nerve, ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, DCs 8520, 8720.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.   Under 38 C.F.R.        § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.   With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

A May 2008 VA examination report reflects the Veteran's complaints of pain that radiated down his left leg on the lateral aspect and the posterior aspect down to the bottom of his foot.  He also reported numbness.  Physical examination found sensation to be slightly decreased in the S1 dermatomes.  Strength was found to be "5/5" in the bilateral quads, hip flexors, tibialis anterior, extensor hallucis longus (EHL)and gastrocnemius.  Reflexes were found to be symmetric over the Achilles and patella tendons bilaterally.

An August 2010 VA examination report reflects the Veteran's complaints of some radiculopathy or pain shooting down the back of his left leg.  Numbness or weakness in his legs were denied.  Physical examination found sensation to be intact to light touch, L2-S1 bilaterally.  Muscle strength was found to be "4+/5" in the hip flexion, quads, hamstrings, tibialis anterior, gastrocs soleus, EHL and flexor hallucis longus (FHL) bilaterally.  Straight leg raise was positive and contralateral straight leg raise was found to be negative bilaterally.  Reflexes were found to be 2+ at L4 and S1 bilaterally.

An October 2010 private treatment note reflects the Veteran's reports of left toe numbness.  Physical examination revealed knee jerks to be 2+ and equal, left ankle jerk to be absent and right ankle jerk to be 1+.  There was no focal weakness, sensory loss or atrophy.

A February 2013 VA DBQ report indicates that sensation examination was normal in the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes, all bilaterally.  Knee and ankle reflexes were found to be 2+ bilaterally.  Muscle strength testing found knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension to be "5/5" bilaterally and hip flexion to be "4/5" bilaterally.   The Veteran was found to have radicular pain or any other signs or symptoms due to radiculopathy and moderate intermittent left lower extremity.  The examiner determined that the L4/L5/S1/S2/S3 nerve was involved on the left, that the left extremity was moderately severe and that the right extremity was not affected.

In a July 31, 2013 private treatment note, the Veteran reported low back pain that radiated into both lower extremities.

A December 2013 VA treatment note reflects the Veteran's complaints of radiation into his bilateral lower extremities.  Physical examination revealed normal muscle bulk.  In a second December 2013 VA treatment note, lower extremity muscle strength was found to be "5/5."  Sensation was found to be intact to pain and light touch without numbness and tingling sensation.

A March 2014 VA DBQ report reflects the Veteran's reports of left leg pain and right leg pain that radiated to the foot.  Sensation testing found decreased sensation in a stocking like distribution in the bilateral legs but not dermatomal decreased sensation while the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes were found to be normal bilaterally.  Reflexes were found to be 2+ in the knees and ankles bilaterally.  Muscle strength testing in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension were found to be "5/5" bilaterally.  There was no muscle atrophy.  The examiner found that there was radicular pain or any other signs or symptoms due to radiculopathy, to include mild intermittent pain bilaterally, without constant pain, paresthesias and/or dysesthesias or numbness.  Bilaterally involvement of L4/L5/S1/S2/S3 was also noted.

The Board finds that the Veteran is not entitled to a disability rating greater than 10 percent for service-connected left lower extremity radiculopathy at any point during the appeal period.  While the Veteran has complained of pain and numbness in his left lower extremity, sensation to light touch was found to be intact in August 2010 and normal in February 2013.  A May 2008 VA examination found sensation to be slightly decreased while a March 2014 VA examination found decreased sensation in a stocking like distribution.  Muscle strength was consistently found to be "5/5" or "4/5."  Although left ankle jerk had been found to be absent in October 2010, reflexes were otherwise found to be 1+ or 2+.  A disability rating greater than 10 percent is not warranted as muscle atrophy, the constant loss of reflexes, constant sensory disturbances and constant pain were not found on examination or alleged by the Veteran.  38 C.F.R. § 4.124a, DC 8520. 

The Board next finds that the Veteran is not entitled to a disability rating greater than 10 percent for service-connected right lower extremity radiculopathy at any time during the appellate period or an initial compensable rating prior to July 31, 2013.  The March 2014 VA examination report found decreased sensation in a stocking-like distribution and noted the Veteran's complaints of right leg pain that radiated into the foot.  Reflexes were found to be 2+ and muscle strength was found to be "5/5" in that examination.  Further, the VA examination reports and clinical evidence does not reflect any complaints or findings related to the right lower extremity radiculopathy prior to July 31, 2013, as the Veteran reported only left leg symptoms in May 2008 and August 2010 and the February 2013 examiner found that the right extremity was unaffected.  A rating in excess of 10 percent is therefore not warranted as muscle atrophy, the loss of reflexes, sensory disturbances and constant pain were not found on examination or alleged by the Veteran.  38 C.F.R. § 4.124a, DC 8720.  Moreover, a compensable disability rating prior to July 31, 2013 is not warranted as the clinical evidence does not demonstrate symptoms and the Veteran did not complain of such symptoms.

The Board has considered whether staged ratings under Hart, 21 Vet. App. at 505, and Fenderson, 12 Vet. App. at 119, are appropriate for the Veteran's service-connected lumbar spondylosis, left lower extremity radiculopathy and right lower extremity radiculopathy; however, the Board finds that his symptomatology for each disability has been stable throughout the appeal period.  Therefore, consideration of additional staged ratings for any of the service-connected disabilities currently on appeal is not warranted.

In making its determinations in this case, the Board has considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  The competent evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has compared the level of severity and symptomatology of the Veteran's service-connected lumbar spondylosis, left lower extremity radiculopathy and right lower extremity radiculopathy with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is addressed by the rating criteria under which each disability is rated.  The Veteran's various subjective complaints-including but not limited to reduced lumbar range of motion and a tingling sensation in the lower extremities-are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of extraschedular ratings is not warranted.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  The Veteran does not allege, and the record does not show, that his service-connected disabilities have rendered him unemployable at any time during the course of the appeal.  The Board also notes that the Veteran reported full-time employment during his March 2011 hearing.  Therefore, consideration of a TDIU is not necessary. 

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating greater than 20 percent prior to February 2, 2013, and greater than 40 percent thereafter, for lumbar spondylosis, is denied.

Entitlement to a disability rating greater than 10 percent for left lower extremity radiculopathy is denied.

Entitlement to an initial rating greater than 10 percent for right lower extremity radiculopathy is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


